DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed2/3/2021. Claim 1 was amended. Claims 2-19 are new. Claims 1-19 are presently pending and presented for examination.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 provisionally rejected on the ground of statutory double patenting as being unpatentable over claims 2-20 of copending Application Nos. 17033604.
This is a statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Objections

Claim 7 is objected to because of the following informalities: “wherein said Trailer Monitoring Device vibration data to said host transportation computer” shown with emphasis is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical issue and should read -- wherein said Trailer Monitoring Device transmits vibration data to said host transportation computer --. For remainder of the action the limitation will be reviewed as “wherein said Trailer Monitoring Device transmits vibration data to said host transportation computer”.
Claim 14 is objected to because of the following informalities: “wherein a trailer monitoring device is positioned within the exterior of said trailer and wherein said trailer monitoring device communicates conditions indicative of conditions within said trailer to said host transportation database” shown with emphasis is not clear with its intent due to interpretation, due to the first “trailer monitoring device” introduce in Independent Claim 10 states that the trailer monitoring device is taking an image of interior of trailer to verify cleanliness. Upon review of the Applicant’s Specification in ¶33 it states there is a pair of Trailer Monitoring Devices onboard the trailer for charging purposes, with this being the case there are plurality of Trailer Monitoring Devices onboard the trailer to make the limitation unclear for which Trailer Monitor Device is being referred to. It’s suggested to introduce the first Trailer Monitoring Device in the preamble as “one or more Trailer Monitoring Devices” then for each further recitation of “Trailer Monitoring Device” in the dependent claims to state “at least one of the Trailer Monitoring Devices”. Also, for examination purposes, the Trailer Monitoring Devices recited in claims 10-14 will be examined as suggested.
Claim 17 is objected to because of the following informalities: “wherein the Trailer Monitoring Device is does not include Global Positioning System circuitry” shown with emphasis is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical issue and should read -- wherein the Trailer Monitoring Device does not include Global Positioning System circuitry --. For remainder of the action the word will be reviewed as “wherein the Trailer Monitoring Device does not include Global Positioning System circuitry”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claim 1-19, the claim recites the limitation "said trailer storage area".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner will interpret “a trailer storage area” as “a trailer storage area” as recited in claims.
In regards to Claim 5-9, the claim recites the limitation "said trailer monitoring device".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner will interpret “a trailer monitoring device” as “a trailer monitoring device” as recited in claims.
In regards to Claim 7-9, the claim recites the limitation "said host transportation computer".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner will interpret “said host transportation computer” as “said host transportation database” as recited in claims.
Claims 2-19 depend from claim 1, 10, and 15 respectively, discussed above and do not cure its deficiencies.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kloostra et al (US Patent Application Publication No. 20090125425 - hereinafter Kloostra) in view of Reid et al (US Patent Application Publication No. 20150012445 - hereinafter Reid) in view of Passila et al (US Patent Application Publication No. 20180218318 - hereinafter Passila) in view of Ranchod et al (US Patent Application Publication No. 20160292943 - hereinafter Ranchod).
Re. claim 1, Kloostra teaches:
A method of transmitting data from a vehicle corresponding with an associated trailer via a smartphone operated by a driver of said vehicle, the method comprising steps of: 
inputting into said smartphone load parameters including a geographic loading point, a geographic unloading point, and a load identification parameter; [Kloostra; ¶33-¶35 shows mobile device communicating with GPS to pin point location of loading and unloading. ¶39 shows use of mobile device and the communication to the database from the mobile device in regards to unloading point when delivery is complete].
using said smartphone to collect an image of an exterior of said trailer and a lock associated with said trailer which functions to secure a load contained within said trailer storage area; [Kloostra; ¶32 shows truck driver captures image of freight seal to confirm pickup of shipment, freight seal is on the exterior of the container and confirms load is locked and secured such as “truck driver captures a digital image of a freight seal in real time endorsed by a time stamp at shipment source 20, by means of mobile device 34 to confirm pickup of the appropriate shipment”].
said smartphone communicating to a host transportation database said load parameters indicative of the geographic position and condition of said load over a range of geographic positions and time intervals commencing from its loading event through until its unloading event; [Kloostra; ¶33-¶35 shows communication with database for loading and unloading and in regards to overseeing the condition of load over range of geographic positions and time intervals from loading until unloading this is performed as presented in ¶33 by monitoring the shipment from loading to unloading and pinging the database periodically, as it states “monitoring 52 the shipment further includes tracking 74 a position of the shipment and loading 76 position information to server 30. For example, when the truck driver departs from shipment source 20 with the appropriate shipment, mobile device 34 performs the function of a global positioning system (GPS). In some embodiments, mobile device 34 is a personal digital assistant (PDA) based GPS reporting system. An exemplary bill of lading reporting system may be based on Voluntary Interindustry Commerce Solutions (VICS) standards. With the PDA or mobile device, aspects of the invention provide the ability to make deliberate changes to a bill of lading in real time. The PDA based reporting system facilitates cost effective GPS reporting by being turned on and “pinging” cellular towers for triangulation, recording a location periodically (e.g., once every one minute), and then uploading the recorded information periodically (e.g., once every four hours) to database”]. 
Kloostra doesn’t teach, Reid teaches:
using said smartphone to collect an image of said trailer storage area after said storage area cleanliness has been verified by said driver; [Reid; Fig. 20A, ¶42, ¶69 shows user taking a picture of an item following inspection; see also Fig. 14A showing both trailer and truck].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Reid in the system of Kloostra, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kloostra doesn’t teach, Ranchod teaches:
wherein said electronic lock is electronic and in communication with said smartphone; and [Ranchod; ¶56 and Fig. 7 shows status information is recorded in regards to the locked/unlocked condition of the padlock as in this figure it shows on the user interface that the padlock is unlocked and displays the location of the padlock].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Kloostra by including limitations as taught by Ranchod to include the above features in the invention of Kloostra. One would be motivated to modify Kloostra with the teachings of Ranchod since it “provides distinctive advantages over the conventional lock operation which requires a physical key and that the components and operation of the keyless lock and the system of operation allows a user to use the lock themselves securely or to authorise others to use the lock on their behalf” [Ranchod; ¶13].
Kloostra doesn’t teach, Passila teaches
a temperature sensing device capable of being electronically monitored in communication with said smartphone so that said smartphone may be able to automatically report temperature -2-Application No. 17/074,119 measurements to said host transportation database for insuring that goods transported within said trailer storage area are maintained at an acceptable temperature, wherein said lock associated with said trailer storage area is removable and in electronic communication with said smartphone to enable said host transportation database to record both of said temperature measurements and a lock status to ensure the secure handling of said goods contained within said trailer storage area.  [Passila; ¶25-¶26 mentions the use of any device such as PDA such as “the mobile device may be illustrated and hereinafter described for purposes of example, other types of mobile devices, such as portable digital assistants (PDAs), pagers, mobile televisions, gaming devices, all types of computers (for example, laptops or mobile computers), cameras, audio/video players, radio, global positioning system (GPS) devices”. ¶40-¶47 first show sensors on cargo communicating to the mobile device 10, which can be any of variety of devices shown in ¶25-¶26, meanwhile this information is also sent to the databases as it states the process for the data transmission through the mobile device as “transport system 20 may include a back-end system for recording sensor data, storing transport parameters, and connecting the cargo information to a database. While some embodiments illustrated herein describe a system where the mobile device 10 may be used primarily as a remote monitor for the cargo, according to some embodiments, the mobile device 10 may incorporate all or some of the features of the transport system 20 such that the cargo monitoring can be performed at the cargo through the associated mobile device 10”. ¶40, shows sensor is integrated into the mobile device, sensor communicates with mobile device and then uploads the information. Also ¶40-¶47 shows the communication in regards to the minimum/maximum allowed (acceptable) temperatures for what’s being transported, meanwhile provide examples of transporting bananas and meats in ¶35-¶36]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Passila in the system of Kloostra, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Re. claim 2, Kloostra in view of Reid in view of Ranchod in view of Passila teaches method according to claim 1.
Kloostra doesn’t teach, Ranchod teaches:
wherein said electronic lock provides its locked status to said host transportation database.  [Ranchod; ¶54 shows information in regards to the lock being stored, then ¶62 shows upon receiving a user’s proper authentication the app provides the status of the lock]. Please see motivation to combine Kloostra in view of Reid in view of Ranchod in view of Passila presented in claim 1 above.

Re. claim 3, Kloostra in view of Reid in view of Ranchod in view of Passila teaches method according to claim 1.
Kloostra doesn’t teach, Ranchod teaches:
wherein said electronic lock is controllable by commands received from said host transportation database.  [Ranchod; ¶54 shows information in regards to the lock being stored. ¶62 shows interaction with the server and communication with the database to authenticate the party gaining access to the lock]. Please see motivation to combine Kloostra in view of Reid in view of Ranchod in view of Passila presented in claim 1 above.

Claims 4-13 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kloostra in view of Reid in view of Ranchod in view of Passila in view of Burch et al (US Patent Application Publication No. 20160239790 - hereinafter Burch).
Re. claim 4, Kloostra in view of Reid in view of Ranchod in view of Passila teaches method according to claim 1.
Kloostra doesn’t teach, Burch teaches:
wherein a trailer monitoring device is positioned within the interior of said trailer and wherein said trailer monitoring device and said electronic lock communicate conditions indicative of conditions within said trailer and said electronic lock status to said host transportation database.  [Burch; Fig. 1 shows scanning sensor node serving as Trailer Monitoring device, which is inside the container as shown ¶36, Fig. 2 and ¶55 as “scanning sensor node 120 a may be implemented as a device having a housing 200, which is configured to mount above an interior storage space within the container, such as mounted to an interior roof surface of a ceiling within container 115 a”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Kloostra by including limitations as taught by Burch to include the above features in the invention of Kloostra. One would be motivated to modify Kloostra with the teachings of Burch since it will “enhance the efficiency of quantifying such space using the exemplary scanning sensor node”, [Burch; ¶31].

Re. claim 5, Kloostra in view of Reid in view of Ranchod in view of Passila teaches method according to claim 1.
Kloostra doesn’t teach, Burch teaches:
wherein said trailer monitoring device transmits temperature data to said smartphone and to said host transportation -3-Application No. 17/074,119 database and said electronic lock transmits lock status to said smartphone and said host transportation database.  [Burch; Fig. 1 shows Scanning sensor Node transmitting captured information to the server, as information travels to the external managing node which then is sent to network and then sent to server, also communication is shown to be transmitted to user access device 140 as shown in Fig. 1 where information flows from scanning sensor node to external managing node and can send information to user access device as well as server. Meanwhile, ¶94 shows temperature information being captured].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Kloostra by including limitations as taught by Burch to include the above features in the invention of Kloostra. One would be motivated to modify Kloostra with the teachings of Burch since it will “enhance the efficiency of quantifying such space using the exemplary scanning sensor node”, [Burch; ¶31].

Re. claim 6, Kloostra in view of Reid in view of Ranchod in view of Passila teaches method according to claim 5.
Kloostra doesn’t teach, Burch teaches:
wherein said trailer monitoring device transmits humidity data to said host transportation database.  [Burch; Fig. 1 shows Scanning sensor Node transmitting captured information to the server, as information travels to the external managing node which then is sent to network and then sent to server. Meanwhile, ¶94 shows humidity information being captured].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Kloostra by including limitations as taught by Burch to include the above features in the invention of Kloostra. One would be motivated to modify Kloostra with the teachings of Burch since it will “enhance the efficiency of quantifying such space using the exemplary scanning sensor node”, [Burch; ¶31].

Re. claim 7, Kloostra in view of Reid in view of Ranchod in view of Passila teaches method according to claim 5.
Kloostra doesn’t teach, Burch teaches:
wherein said trailer monitoring device vibration data to said host transportation computer.  [Burch; Fig. 1 shows Scanning sensor Node transmitting captured information to the server, as information travels to the external managing node which then is sent to network and then sent to server. Meanwhile, ¶94 shows movement information being captured].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Kloostra by including limitations as taught by Burch to include the above features in the invention of Kloostra. One would be motivated to modify Kloostra with the teachings of Burch since it will “enhance the efficiency of quantifying such space using the exemplary scanning sensor node”, [Burch; ¶31].

Re. claim 8, Kloostra in view of Reid in view of Ranchod in view of Passila teaches method according to claim 5.
Kloostra doesn’t teach, Burch teaches:
wherein said trailer monitoring device transmits atmospheric quality data to said host transportation computer. [Burch; Fig. 1 shows Scanning sensor Node transmitting captured information to the server, as information travels to the external managing node which then is sent to network and then sent to server. Meanwhile, ¶94 shows chemical sensor detecting atmospheric chemical changes being captured].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Kloostra by including limitations as taught by Burch to include the above features in the invention of Kloostra. One would be motivated to modify Kloostra with the teachings of Burch since it will “enhance the efficiency of quantifying such space using the exemplary scanning sensor node”, [Burch; ¶31].

Re. claim 9, Kloostra in view of Reid in view of Ranchod in view of Passila teaches method according to claim 5.
Kloostra doesn’t teach, Burch teaches:
wherein said trailer monitoring device transmits access data to said host transportation computer indicative of access events to the interior of said trailer. [Burch; ¶94-¶97 shows communication done in regards to events inside the trailer such as movement of objects that could cause damage such as “reflect a changed location for one or more items within space 315, which reflects unintended/undesired movement within container 315 and indicate a type of operational safety condition (e.g., items shifted during shipment, some items may no longer be supported and may pose a safety threat to logistics personnel that have to unload container 115 a, some items may be crushed and may have spilled contents into the container 315, and the like). As such, scanning sensor node 120 a may generate a responsive notification or alert and provide the notification or alert to a managing node, such as external managing node 110, to report such an operational safety condition”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Kloostra by including limitations as taught by Burch to include the above features in the invention of Kloostra. One would be motivated to modify Kloostra with the teachings of Burch since it will “enhance the efficiency of quantifying such space using the exemplary scanning sensor node”, [Burch; ¶31].

Re. claim 10, Kloostra teaches:
A method for transmitting data from a vehicle corresponding with an associated trailer via a smartphone operated by a driver of said vehicle, the steps comprising: 
entering load parameters into a smartphone including a geographic loading point, a geographic unloading point, and a load identification parameter;  -4-Application No. 15/976,245Docket No.: 162-118 [Kloostra; ¶33-¶35 shows mobile device communicating with GPS to pin point location of loading and unloading. Further ¶20 shows load identification parameters such as “the actual shipment information included in the second section may be supplied from shipment source 20 to database 32. In some embodiments, actual shipment information may include one or more of, a shipment number, a trailer size, a hazmat designation, a ship date and time, a load date and time, a planned shipment in cases, a planned shipment in cubes, a planned shipment in pallets, a planned ship weight, a planned unit of weight (Kg/Lb), a master bill of lading (BOL) number, a preferred carrier/logistics company, a preferred carrier contact email, and a preferred carrier phone number/contact number”].
activating said smartphone to collect an image of an exterior of said trailer and a lock associated with said trailer which functions to secure said load contained within said trailer storage area and wherein said smartphone communicates to a host transportation database said load parameters indicative of the geographic position and condition of said load over a range of geographic positions and time intervals commencing from its loading event through until its unloading event; [Kloostra; ¶32 shows truck driver captures image of freight seal to confirm pickup of shipment, freight seal is on the exterior of the container and confirms load is locked and secured such as “truck driver captures a digital image of a freight seal in real time endorsed by a time stamp at shipment source 20, by means of mobile device 34 to confirm pickup of the appropriate shipment”].
wherein said smartphone is logged into a database controlled by said host transportation database; and [Kloostra; ¶14 shows mobile device connected to the database such as “Mobile device 34 may also include a keypad 38 configured to facilitate user entry of information into mobile device 34. In the exemplary embodiment, database 32 is coupled to mobile device”].
In regards to the following limitation:
capturing an image via said Trailer Monitoring Device of said trailer storage area to transfer to said smartphone, wherein said trailer storage area cleanliness can be verified by said driver;
Kloostra doesn’t teach, Reid teaches:
wherein said trailer storage area cleanliness can be verified by said driver; [Reid; Fig. 20A, ¶42, ¶69 shows user taking a picture of an item following inspection; see also Fig. 14A showing both trailer and truck].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Reid in the system of Kloostra, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kloostra in view of Reid doesn’t teach, Burch teaches:
capturing an image via said Trailer Monitoring Device of said trailer storage area to transfer to said smartphone; [Burch; ¶47-¶51 and Fig. 1 shows inside trailers are scanning sensor node (camera) which takes images of trailer area for determining occupancy levels, this data is communicated to external managing node, which is then transferred to user access device (smartphone) shown in detail in ¶51 as “user access device 140 may connect with and/or through external managing node 110 to interact with a scanning sensor node or server 100. In some embodiments, user access device 140 may connect and communicate with server 100 through network 105. In general, an exemplary user access device, such as device 140”. Then ¶52 presents the user device shown in Fig. 1 can be a smartphone].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Kloostra by including limitations as taught by Burch to include the above features in the invention of Kloostra. One would be motivated to modify Kloostra with the teachings of Burch since it will “enhance the efficiency of quantifying such space using the exemplary scanning sensor node”, [Burch; ¶31].
Kloostra in view of Reid doesn’t teach, Passila teaches
-2-Application No. 15/976,245Docket No.: 162-118 a temperature sensing device capable of being electronically monitored in communication with said smartphone so that said smartphone may be able to automatically report temperature measurements to said host transportation database for insuring that goods transported within said trailer storage area are maintained at an acceptable temperature   and in electronic communication with said smartphone to enable said host transportation database to record said temperature measurements to ensure the secure handling of said goods contained within said trailer storage area, [Passila; ¶25-¶26 mentions the use of any device such as PDA such as “the mobile device may be illustrated and hereinafter described for purposes of example, other types of mobile devices, such as portable digital assistants (PDAs), pagers, mobile televisions, gaming devices, all types of computers (for example, laptops or mobile computers), cameras, audio/video players, radio, global positioning system (GPS) devices”. ¶40-¶47 first show sensors on cargo communicating to the mobile device 10, which can be any of variety of devices shown in ¶25-¶26, meanwhile this information is also sent to the databases as it states the process for the data transmission through the mobile device as “transport system 20 may include a back-end system for recording sensor data, storing transport parameters, and connecting the cargo information to a database. While some embodiments illustrated herein describe a system where the mobile device 10 may be used primarily as a remote monitor for the cargo, according to some embodiments, the mobile device 10 may incorporate all or some of the features of the transport system 20 such that the cargo monitoring can be performed at the cargo through the associated mobile device 10”. ¶40, shows sensor is integrated into the mobile device, sensor communicates with mobile device and then uploads the information. Also ¶40-¶47 shows the communication in regards to the minimum/maximum allowed (acceptable) temperatures for what’s being transported, meanwhile provide examples of transporting bananas and meats in ¶35-¶36]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Passila in the system of Kloostra, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Kloostra doesn’t teach, Ranchod teaches:
wherein said lock associated with said trailer storage area is removable and in electronic communication with said smartphone to enable said host transportation database to record a lock status to ensure the secure handling of said goods contained within said trailer storage area; [Ranchod; ¶56 and Fig. 7 shows status information is recorded in regards to the locked/unlocked condition of the padlock as in this figure it shows on the user interface that the padlock is unlocked and displays the location of the padlock].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Ranchod in the system of Kloostra, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it “provides distinctive advantages over the conventional lock operation which requires a physical key and that the components and operation of the keyless lock and the system of operation allows a user to use the lock themselves securely or to authorise others to use the lock on their behalf” [Ranchod; ¶13].

Re. claim 11, Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod teaches method according to claim 10.
Kloostra doesn’t teach, Ranchod teaches:
wherein an electronic lock provides its locked status to said host transportation database. [Ranchod; ¶54 shows information in regards to the lock being stored, then ¶62 shows upon receiving a user’s proper authentication the app provides the status of the lock]. Please see motivation to combine Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod presented in claim 11 above.

Re. claim 12, Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod teaches method according to claim 11.
Kloostra doesn’t teach, Ranchod teaches:
wherein said lock is controllable by commands received from said smartphone, including commands originating from said host database. [Ranchod; ¶54 shows information in regards to the lock being stored. ¶62 shows interaction with the server and communication with the database to authenticate the party gaining access to the lock]. Please see motivation to combine Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod presented in claim 10 above.
Re. claim 13, Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod teaches method according to claim 11.
Kloostra doesn’t teach, Ranchod teaches:
wherein said lock is controllable by commands received from said smartphone, wherein said commands are imitated by an operator of said smartphone. [Ranchod; ¶52-¶54 shows form of initiation by operator of smartphone as the initial setup of the lock is started such as “Although the lock 10 is programmed with an initial password, that password is not known to the prospective owner and the prospective owner cannot operate the lock 10. The prospective owner of the padlock 10 downloads and opens the application on his or her smartphone 60 (step 402). The Bluetooth module 604 will search for any nearby padlocks (step 404). When the app indicates the presence of an unowned Bluetooth-enabled lock, such as the padlock 10, the prospective owner selects the lock”. ¶54 shows information in regards to the lock being stored. ¶62 shows interaction with the server and communication with the database to authenticate the party gaining access to the lock]. Please see motivation to combine Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod presented in claim 10 above.

Re. claim 15, Kloostra teaches:
A system for transmitting data from a vehicle corresponding with an associated trailer via a Trailer Monitoring Device and a smartphone operated by a driver of said vehicle, the system comprising: 
a smartphone for entering load parameters including a geographic loading point, a geographic unloading point, and a load identification parameter; [Kloostra; ¶33-¶35 shows mobile device communicating with GPS to pin point location of loading and unloading. Further ¶20 shows load identification parameters such as “the actual shipment information included in the second section may be supplied from shipment source 20 to database 32. In some embodiments, actual shipment information may include one or more of, a shipment number, a trailer size, a hazmat designation, a ship date and time, a load date and time, a planned shipment in cases, a planned shipment in cubes, a planned shipment in pallets, a planned ship weight, a planned unit of weight (Kg/Lb), a master bill of lading (BOL) number, a preferred carrier/logistics company, a preferred carrier contact email, and a preferred carrier phone number/contact number”].
a communication port for enabling said smartphone to collect an image of an exterior of said trailer and a lock associated with said trailer which functions to secure said load contained within said trailer storage area; [Kloostra; ¶32 shows truck driver captures image of freight seal to confirm pickup of shipment, freight seal is on the exterior of the container and confirms load is locked and secured such as “truck driver captures a digital image of a freight seal in real time endorsed by a time stamp at shipment source 20, by means of mobile device 34 to confirm pickup of the appropriate shipment”].
wherein said smartphone communicates to a host transportation database said load parameters indicative of the geographic position and condition of said load over a range of geographic positions and time intervals commencing from its loading event through until its unloading event; [Kloostra; ¶33-¶35 shows mobile device communicating with GPS to pin point location of loading and unloading. Further ¶20 shows load identification parameters such as “the actual shipment information included in the second section may be supplied from shipment source 20 to database 32. In some embodiments, actual shipment information may include one or more of, a shipment number, a trailer size, a hazmat designation, a ship date and time, a load date and time, a planned shipment in cases, a planned shipment in cubes, a planned shipment in pallets, a planned ship weight, a planned unit of weight (Kg/Lb), a master bill of lading (BOL) number, a preferred carrier/logistics company, a preferred carrier contact email, and a preferred carrier phone number/contact number”].
In regards to the following limitation:
a camera associated with said Trailer Monitoring Device to collect an image of said interior trailer storage area to transfer to said smartphone, wherein said trailer storage area cleanliness can be verified by said driver;
Kloostra doesn’t teach, Reid teaches:
wherein said trailer storage area cleanliness can be verified by said driver; [Reid; Fig. 20A, ¶42, ¶69 shows user taking a picture of an item following inspection; see also Fig. 14A showing both trailer and truck].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Reid in the system of Kloostra, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kloostra in view of Reid doesn’t teach, Burch teaches:
a camera associated with said Trailer Monitoring Device to collect an image of said interior trailer storage area to transfer to said smartphone; [Burch; ¶47-¶51 and Fig. 1 shows inside trailers are scanning sensor node (camera) which takes images of trailer area for determining occupancy levels, this data is communicated to external managing node, which is then transferred to user access device (smartphone) shown in detail in ¶51 as “user access device 140 may connect with and/or through external managing node 110 to interact with a scanning sensor node or server 100. In some embodiments, user access device 140 may connect and communicate with server 100 through network 105. In general, an exemplary user access device, such as device 140”. Then ¶52 presents the user device shown in Fig. 1 can be a smartphone].
a Trailer Monitoring Device selected from the group consisting of a temperature sensor, a shock sensor, an elevation sensor, a light presence sensor, a camera, a video monitor, a microphone, a noise detector, an ultra- sonic motion detector, an infrared image detector, and a recording means, [Burch; ¶62 “Scanner 220 may operate as a camera or sensor type of device that senses distances and motion. Scanner 220 may be implemented as a simple dimension scanning device (depth sensing camera) or a device/array with multiple scanning elements that are each respectively aimed at different parts of the space below a container's ceiling (once the scanning sensor node has been installed)”]
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Burch in the system of Kloostra in view of Reid, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it will “enhance the efficiency of quantifying such space using the exemplary scanning sensor node”, [Burch; ¶31].
Kloostra doesn’t teach, Passila teaches
-2-Application No. 15/976,245Docket No.: 162-118an electronically monitored temperature sensing device in communication with said smartphone so that said smartphone may be able to automatically report temperature measurements to said host transportation database for insuring that goods transported within said trailer storage area are maintained at an acceptable temperature   and in electronic communication with said smartphone to enable said host transportation database to record said temperature measurements to ensure the secure handling of said goods contained within said trailer storage area, [Passila; ¶25-¶26 mentions the use of any device such as PDA such as “the mobile device may be illustrated and hereinafter described for purposes of example, other types of mobile devices, such as portable digital assistants (PDAs), pagers, mobile televisions, gaming devices, all types of computers (for example, laptops or mobile computers), cameras, audio/video players, radio, global positioning system (GPS) devices”. ¶40-¶47 first show sensors on cargo communicating to the mobile device 10, which can be any of variety of devices shown in ¶25-¶26, meanwhile this information is also sent to the databases as it states the process for the data transmission through the mobile device as “transport system 20 may include a back-end system for recording sensor data, storing transport parameters, and connecting the cargo information to a database. While some embodiments illustrated herein describe a system where the mobile device 10 may be used primarily as a remote monitor for the cargo, according to some embodiments, the mobile device 10 may incorporate all or some of the features of the transport system 20 such that the cargo monitoring can be performed at the cargo through the associated mobile device 10”. Also ¶40-¶47 shows the communication in regards to the minimum/maximum allowed (acceptable) temperatures for what’s being transported, meanwhile provide examples of transporting bananas and meats in ¶35-¶36]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Passila in the system of Kloostra, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Kloostra doesn’t teach, Ranchod teaches:
wherein said lock is electronic and in communication with said smartphone and controllable via a Bluetooth link with said smartphone; and [Ranchod; ¶12 and ¶46-¶49 shows communication with device via Bluetooth communication
wherein said lock associated with said trailer storage area is removable and in electronic communication with said smartphone to enable said host transportation database to record a lock status to ensure the secure handling of said goods contained within said trailer storage area; [Ranchod; ¶56 and Fig. 7 shows status information is recorded in regards to the locked/unlocked condition of the padlock as in this figure it shows on the user interface that the padlock is unlocked and displays the location of the padlock].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Kloostra by including limitations as taught by Ranchod to include the above features in the invention of Kloostra. One would be motivated to modify Kloostra with the teachings of Ranchod since it “provides distinctive advantages over the conventional lock operation which requires a physical key and that the components and operation of the keyless lock and the system of operation allows a user to use the lock themselves securely or to authorise others to use the lock on their behalf” [Ranchod; ¶13].

Re. claim 16,
System of claim 16 substantially mirrors the method of claim 5.

Re. claim 17, Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod teaches system according to claim 15.
Kloostra doesn’t teach, Burch teaches:
wherein the Trailer Monitoring Device does not include Global Positioning System circuitry.  [Burch; ¶63-¶67 shows the various sensors that can be deployed with the housing, and none are GPS]. Please see motivation to combine Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod presented in claim 15 above.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod in view of Burch et al (US Patent Application Publication No. 20160239801 - hereinafter Burch2).
Re. claim 14, Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod teaches method according to claim 10.
Kloostra doesn’t teach, Burch2 teaches:
wherein a monitor is positioned within the exterior of said trailer and wherein said monitor communicates conditions indicative of conditions within said trailer to said host transportation database. [Burch2; ¶11 shows a monitor outside the trailer. ¶43 and ¶63 shows various databases used to collect relative information].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Kloostra by including limitations as taught by Burch2 to include the above features in the invention of Kloostra. One would be motivated to modify Kloostra with the teachings of Burch2 since it “advantageously provide content related notifications that enhance and improve logistics operations involving the container” [Burch; ¶9].

Claims 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod in view of Witty et al (US Patent Application Publication No. 20070267509 - hereinafter Witty) in view of Skaaksrud et al (US Patent Application Publication No. 20160232489 - hereinafter Skaaksrud).
Re. claim 18, Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod teaches system according to claim 15.
Kloostra doesn’t teach, Witty teaches:
a) wherein the Trailer Monitoring Device only communicates with the driver's smart phone, [Witty; ¶20-¶24 and Fig. 2 shows within a trailer there are two environmental sensors labeled 108 and they report data directly to drivers mobile device labeled 112, then the mobile device directs that information to network as shown in ¶29, further in ¶28shows the communication is to the driver’s communication module such as “environmental condition monitors 208 may include a unique serial number to identify itself during a transmission to a network access point, such as driver communication module 212”].
c) only receives configuration data from a driver's smart phone. [Witty; ¶28 shows the communication exchange between the monitor and driver’s communication module such as “driver communication module 212 may use the unique serial numbers to address a specific environmental condition monitor 208, for example, to acknowledge a receipt of a transmission or to send configuration information to a particular one of environmental condition monitors 208”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Witty in the system of Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kloostra doesn’t teach, Skaaksrud teaches:
b) wherein the Trailer Monitoring Device only emits encrypted data to the driver's smart phone and [Skaaksrud; ¶77 shows that a user access device can be a smartphone. Then ¶487 demonstrates recipient with user access device such as “recipient customer's user access device 205 may act as another master node, and associate with ID node 120a after delivery. In one example, server 100 is notified by courier node 110h that delivery has been made”. ¶533-¶535 shows that the ID node (monitoring device) for the package sends to the recipient information that is encrypted and decrypted by the recipient].
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the Trailer Monitoring Device only emits encrypted data to the smart phone As in Skaaksrud in the system executing the method of “Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod in view of Witty”. As in Skaaksrud, it is within the capabilities of one of ordinary skill in the art to include sending only encrypted information from a sensor to a smartphone to “Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod in view of Witty” with the predictable result of “the secure connection may provide that any information exchanged between the source and recipient is an encrypted exchange of information that helps avoid sharing potentially sensitive information with other wireless devices and may help avoid nefarious devices from spoofing what may otherwise appear to the recipient as authentic shipping information” as needed in “Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod in view of Witty”.

Re. claim 19, Kloostra in view of Reid in view of Burch in view of Passila in view of Ranchod teaches system according to claim 15.
Kloostra doesn’t teach, Witty teaches:
wherein the Trailer Monitoring Device does not have its own internal cellular interface, wherein the Trailer Monitoring Device does not directly transmit over a public cellular network . [Witty; ¶20-¶24 and Fig. 2 shows monitors 108 and 208A-C neither of these monitors are shown with internal cellular interface, neither does it state these monitors transmit over public cellular network, but it shows direct communication from Monitor device to the driver communication module].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Witty in the system of Kloostra, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628